BARTHOLOW & MILLER ye
ATTORNEYS AT LAW a r ,

f”

DUNNINGTON’ ss.

 

230 Park Avenue | 21" Floor | New York, NY 10169 | Telephone: 212.682.8811 | seo duiaington sae cquaipty i

 

   

June 23, 2021
VIA ECF AND FAX SO ORDERED
Honorable George B. Daniels The status conference is adjourned from
United States District Judge June 29, 2021 to August 17, 2021 at 9:45 am.
Southern District of New York
500 Pear! Street Pi OS goa & Danek,
New York, New York 10007 awe Cue: AT CEQe ta R MANTELS

Re: Patricia Scott Fleming, etal. v. The City of New York, et al.
Index No. 18-CV-4866 (GBD)
Request for Adjournment of June 29, 2021 Conference

 

Dear Judge Daniels,

I represent the Plaintiff, Patricia Scott Fleming, in the above-captioned matter.

A status conference in the above-captioned matter is set for June 29, 2021 at 9:45 AM. I
am writing on behalf of all parties to request an adjournment of the status conference to a date in
the second half of July 2021.

The parties are currently engaging in discovery including responses to discovery
demands and conferring regarding the timing and number of upcoming depositions. Although
discovery issues may arise at a later juncture as discovery proceeds, there are no discovery
disputes at present to be addressed and all parties consent to an adjournment of the status
conference.

The parties thank the Court for its consideration herein.

Very truly yours,
/s/ Eden P. Quainion
EDEN P. QUAINTON, ESQ.

DUNNINGTON, BARTHOLOW &
MILLER LLP

 

 
Attorneys for Plaintiff Patricia Scott
Fleming as Administratrix of the Estate of
Patrick Fleming

230 Park Avenue, 21% Floor

New York, New York 10169

Telephone: (212) 682-8811

E-mail: equainton@dunnington.com

cc: All counsel of record — via ECF

SUSAN P. SCHARFSTEIN, ESQ.

CORPORATION COUNSEL OF THE CITY OF NEW YORK
Attorney for Defendants City of New York,

Commissioner Joseph Ponte, Desmond Blake, Fred Rolle, Jorel Ward,
Curlee Williams, and John Wisti

100 Church Street

New York, NY 10007

Telephone; (212) 356-2355

Email: sscharfs@law.nyc.gov

DOREEN DUFFICY, ESQ.

HEIDELL, PITTONI, MURPHY & BACH, LLP

Attorneys for New York Health and Hospitals Corporation,
Corizon Health, Inc., Physician Affiliate Group of New York,
Maung Maungoo, M.D., Myat Win, M.D, Antonio Martinez, M.D.,
Nicole Lanatra, M.D., Roopalekha Shenoy, M.D.,

Aaron Stern, M.D., Jennifer Wu, M.D.

99 Park Avenue

New York, NY 10016

Telephone: (212) 286-8585

Email: dduficy@hpmb.com

 
